F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         NOV 8 2004
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


    MEDICAL SUPPLY CHAIN, INC.,

              Plaintiff-Appellant,

    v.                                                 No. 03-3342
                                                (D.C. No. 02-CV-2539-CM)
    US BANCORP, NA; US BANK                              (D. Kan.)
    PRIVATE CLIENT GROUP;
    CORPORATE TRUST;
    INSTITUTIONAL TRUST AND
    CUSTODY; MUTUAL FUND
    SERVICES, LLC.; PIPER JAFFRAY;
    ANDREW CESERE; SUSAN PAINE;
    LARS ANDERSON; BRIAN
    KABBES; UNKNOWN
    HEALTHCARE SUPPLIER,

              Defendants-Appellees.


                          ORDER AND JUDGMENT            *




Before McCONNELL , HOLLOWAY , and PORFILIO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Medical Supply Chain, Inc. appeals from the dismissal of its complaint

asserting claims under the Sherman Antitrust Act, the Clayton Antitrust Act, the

Hobbs Act, and the USA Patriot Act, and various state law claims. In dismissing

the complaint, the district court determined that plaintiff failed to state a claim for

relief under each of the antitrust acts and that there was no private right of action

under the USA Patriot Act. Because the district court dismissed all of plaintiff’s

federal law claims, it declined to retain jurisdiction over appellant’s state law

claims. Plaintiff argues that the district court erred by: 1) dismissing plaintiff’s

antitrust claims by imposing a heightened pleading standard,       1
                                                                       and 2) finding no

private right of action under the USA Patriot Act. We review de novo the district

court’s grant of a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).         Sutton

v. Utah State Sch. for the Deaf & Blind    , 173 F.3d 1226, 1236 (10th Cir. 1999).




1
       Appellant’s brief mentions its Clayton Act and Hobbs Act claims, but
appellant fails to include any argument as to how the district court erred in
dismissing those claims.    See Aplt. Br. at 7-8, 19. Any issue with respect to those
claims is therefore waived.    Ambus v. Granite Bd. of Educ. , 975 F.2d 1555 (10th
Cir. 1992).

                                            -2-
      Having reviewed the briefs, the record, and the applicable law pursuant to

the above-mentioned standard, we conclude that the district court correctly

decided this case. We therefore AFFIRM the challenged decision for the same

reasons stated by the district court in its Memorandum and Order of June 16,

2003. Appellant’s Motion to Amend Complaint on Jurisdictional Grounds is

DENIED.

      Finally, in the district court’s order, the court reminded plaintiff’s counsel

of his obligations under Rule 11 and stated “[p]laintiff’s counsel is advised to

take greater care in ensuring that the claims he brings on his clients’ behalf are

supported by the law and the facts.” Aplt. App. Vol. II at 402. Plaintiff then

proceeded to file this appeal that is not supported by the law or the facts.

Accordingly, we ORDER the plaintiff and plaintiff’s counsel to SHOW CAUSE

in writing within twenty days of the date of this order why they, jointly or

severally, should not be sanctioned for this frivolous appeal pursuant to Fed. R.

App. P. 38. See Braley v. Campbell , 832 F.2d 1504, 1510-11 (10th Cir. 1987)

(discussing court’s ability to impose sanctions against clients and their attorneys

under Fed. R. App. P. 38).

                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge

                                          -3-